UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/15 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. BAM — Build America Mutual COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized MAC — Municipal Assurance Corporation NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.7%) (a) Rating (RAT) Principal amount Value Arizona (92.8%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 $1,000,000 $1,087,920 AZ Board of Regents Syst. VRDN (AZ State U.), Ser. B, 0.01s, 7/1/34 VMIG1 500,000 500,000 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A2 700,000 724,619 AZ School Fac. Board COP, 5 3/4s, 9/1/22 (Prerefunded 9/1/18) Aa3 1,000,000 1,142,010 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA 500,000 560,115 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,886,070 (Scottsdale Hlth. Care), 5s, 12/1/28 A2 500,000 571,940 AZ State Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.01s, 7/1/35 VMIG1 500,000 500,000 AZ State Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 822,825 AZ State School Facs. Board COP, Ser. A, 5s, 9/1/23 Aa3 125,000 148,614 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 500,000 539,505 AZ State Trans. Board Hwy. Rev. Bonds 5s, 7/1/32 AAA 885,000 1,028,051 Ser. B, U.S. Govt. Coll., 5s, 7/1/31 (Prerefunded 7/1/18) AAA 500,000 556,660 Ser. A, 5s, 7/1/23 AA+ 250,000 296,410 5s, 7/1/20 Aa1 250,000 291,740 AZ State U. Nanotechnology, LLC Lease Rev. Bonds (Nanotechnology, LLC), Ser. A, AGO, 5s, 3/1/34 AA 500,000 547,725 AZ State Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality Revenue), Ser. A, 5s, 10/1/26 Aaa 500,000 607,285 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Aaa 500,000 593,450 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), 7 1/4s, 12/1/19 (escrow) (F) D/P 150,000 448 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA 250,000 268,503 Flagstaff, G.O. Bonds, Ser. B, 5s, 7/1/21 Aa2 200,000 233,684 Gilbert, Pub. Facs. Rev. Bonds 5s, 7/1/20 Aa1 250,000 290,853 5s, 7/1/18 Aa1 500,000 556,065 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,000,000 1,104,470 (John C. Lincoln Hlth. Network), 5s, 12/1/42 (Prerefunded 12/1/17) AAA/P 500,000 546,495 (John C. Lincoln Hlth. Network), Ser. B, 5s, 12/1/37 (Prerefunded 12/1/15) AAA/P 500,000 505,825 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/21 AA 500,000 586,320 Goodyear Cmnty., Fac. Utils. G.O. Bonds (Dist. No. 1), 4s, 7/15/21 A1 150,000 163,487 Goodyear, Wtr. & Swr. Rev. Bonds, AGM, 5 1/2s, 7/1/41 AA 500,000 579,095 Lake Havasu City, Waste Wtr. Syst. Rev. Bonds, Ser. B, AGM, 5s, 7/1/43 (FWC) AA 250,000 273,048 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 35,000 36,878 Maricopa Cnty., G.O. Bonds (Queen Creek Unified School Dist. No. 95), 5s, 7/1/25 Aa3 200,000 242,740 Maricopa Cnty., G.O. Bonds (Unified School Dist. No. 60 Higley School Impt.), Ser. C, U.S. Govt. Coll., 5s, 7/1/27 (Prerefunded 7/1/18) A1 1,000,000 1,113,320 (Unified School Dist. No. 89 Dysart), 5s, 7/1/25 A+ 500,000 594,530 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 750,000 854,048 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/P 1,310,000 1,347,086 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/24) (Waste Mgt., Inc.), 3 3/8s, 12/1/31 A- 250,000 260,685 Maricopa Cnty., Kyrene Elementary School Dist. No. 28 G.O. Bonds (School Impt.), Ser. C-10, 5s, 7/1/34 Aa1 250,000 287,453 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 1,050,000 1,197,662 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 Aa3 650,000 718,569 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5 1/4s, 7/1/24 AA+ 435,000 539,335 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 750,000 831,533 Mesa, St. & Hwy. Rev. Bonds, 5s, 7/1/21 AA 500,000 579,430 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 750,000 840,270 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. E, 5 3/4s, 6/1/34 A2 800,000 827,368 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (11/17/15) (AZ Pub. Svsc. Co. Cholla Pwr. Plant), Ser. A, 0.45s, 6/1/34 A2 250,000 249,880 Northern AZ U. Rev. Bonds 5s, 6/1/36 A1 450,000 493,164 5s, 6/1/34 A1 250,000 279,825 Peoria, Dev. Auth. Inc. Rev. Bonds, 5s, 7/1/23 AA+ 500,000 573,940 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 15,000 15,378 Phoenix, G.O. Bonds, 4s, 7/1/24 Aa1 500,000 573,135 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 534,860 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL, 5 1/2s, 7/1/43 Aa2 1,000,000 1,280,210 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds 5 1/2s, 7/1/24 AAA 500,000 564,670 5s, 7/1/29 AA+ 500,000 587,200 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 555,970 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 250,000 264,035 (BASIS School, Inc.), 5s, 7/1/35 BB 100,000 100,611 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 200,000 206,396 (Great Hearts Academies), 3 3/4s, 7/1/24 BB+ 275,000 273,356 Pima Cnty., G.O. Bonds, 5s, 7/1/26 AA- 490,000 565,803 Pima Cnty., G.O. Bonds (Unified School Dist. No. 6), MAC, 4s, 7/1/28 AA 200,000 213,916 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 200,000 200,014 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 519,390 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 125,001 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5s, 6/1/23 AA+ 195,000 235,839 Pima Cnty., Swr. Rev. Bonds Ser. B, 5s, 7/1/26 AA- 500,000 577,350 AGM, 5s, 7/1/23 AA 250,000 289,083 Pinal Cnty., Rev. Bonds, 5s, 8/1/18 AA- 250,000 278,008 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 350,000 392,599 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), 6s, 12/1/38 (Prerefunded 12/1/18) A- 500,000 578,910 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AA 750,000 849,090 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A- 150,000 176,753 5s, 12/1/37 A- 750,000 815,618 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds 5s, 7/1/24 AAA 1,000,000 1,208,300 5s, 7/1/21 AAA 300,000 353,607 Student & Academic Svcs., LLC Rev. Bonds (Northern AZ Cap. Fac. Fin. Corp.), BAM, 5s, 6/1/25 AA 200,000 234,078 Sundance Cmnty., Fac. Dist. G.O. Bonds, MAC, 4s, 7/15/24 AA 250,000 267,320 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB-/P 250,000 267,530 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, U.S. Govt. Coll. 6 1/2s, 7/1/39 (Prerefunded 7/1/19) AAA/P 500,000 596,770 6 1/4s, 7/1/29 (Prerefunded 7/1/19) AAA/P 500,000 592,115 U. of AZ Board of Regents Syst. Rev. Bonds Ser. A, 5s, 6/1/35 Aa2 500,000 556,135 5s, 6/1/20 Aa2 200,000 231,738 Vistancia, Cmnty. Fac. Dist. G.O. Bonds 5s, 7/15/26 (FWC) A1 250,000 278,235 4.4s, 7/15/21 (Prerefunded 7/15/16) A1 500,000 517,685 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/33 Baa1 100,000 109,824 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 A- 500,000 513,255 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 265,000 266,553 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/32 A- 400,000 453,180 Guam (2.2%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 250,000 274,528 Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 A- 250,000 291,385 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 250,000 280,533 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 166,322 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 100,000 110,514 Mississippi (1.0%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. B, 0.01s, 12/1/30 VMIG1 500,000 500,000 Puerto Rico (0.9%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 1/2s, 5/15/39 BBB- 100,000 100,891 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 CCC- 175,000 67,813 Ser. A, 5 3/8s, 8/1/39 CCC- 285,000 109,725 Ser. C, 5 3/8s, 8/1/36 CCC- 105,000 40,425 Ser. C, 5 1/4s, 8/1/40 Caa3 230,000 145,475 Virgin Islands (1.8%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 166,659 Ser. A-1, 5s, 10/1/39 Baa2 175,000 185,094 Ser. A, 5s, 10/1/25 Baa2 200,000 222,488 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 A3 345,000 345,480 TOTAL INVESTMENTS Total investments (cost $46,130,637) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,269,843. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $46,119,110, resulting in gross unrealized appreciation and depreciation of $3,778,979 and $290,289, respectively, or net unrealized appreciation of $3,488,690. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 21.5% Tax bonds 18.7 Education 15.0 Prerefunded 14.9 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $49,607,352 $448 Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
